Exhibit 10.9

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT(Agreement), is entered into this 20th day of December, 2013
(Effective Date), by and between Central Freight Lines (Lessor), a
_______________, and EVO Trillium, LLC, a Delaware limited liability company
(Lessee). Lessor and Lessee may be referred to collectively as the Parties or
singularly as a Party.

 

THE PARTIES AGREE AS FOLLOWS:

 

1.            Purpose. The Parties desire that Compressed Natural Gas (CNG)
fueling facilities be established at approximately 5200 East Loop 820 South,
Fort Worth, Texas 76119 for Lessor’s use to fuel Lessor’s natural gas-powered
vehicles, including facilities for fast-fill fueling within the leased space.

 

2.            Lease; Consideration. Lessor leases to Lessee, and Lessee leases
from Lessor, under the terms and conditions of this Agreement, the parcel of
land described in the legal description set forth in the attached Exhibit A,
incorporated by this reference (Premises). The Premises are located entirely
within the secured area of Central Freight Lines’ property. As consideration for
the lease, Lessee shall pay to Lessor the one-time upfront rental fee of $1.00,
and provide CNG fueling services exclusively for CNG-fueled vehicles owned,
operated, or authorized by Central Freight Lines under a separate Compressed
Natural Gas Services Agreement.

 

a.       Lessee shall have the right and authority to obtain third-party utility
services for its operations on the Premises at its own cost and expense and in
the name of Lessee. Lessee shall arrange for and pay all charges it incurs for
any third-party utility services, including, but not limited to, water, natural
gas and electricity (Utilities).

 

b.       If needed, Lessor shall provide all rights-of-way necessary to enable
Lessee to obtain a supply of natural gas and other Utilities to the Premises.
Lessor shall not unreasonably impede Lessee’s efforts to bring utility services
to the Premises.

 

3.            Title. Lessor represents and warrants that it owns all necessary
rights to the real property located at the Premises and that it has full right
and authority to make this Agreement and to grant the necessary lease, access,
and use rights to Lessee for performance of this Agreement.

 

4.            Lessee Operations.

 

a.       Lessee shall install, own, operate, and maintain natural gas fuel
lines, compressor(s), operating equipment, high pressure storage vessels,
dispensers, and other ancillary improvements and equipment necessary to provide
CNG as a vehicular fuel on the Premises to accomplish the Purpose (CNG Fueling
Facilities) at approximately the locations set forth on the attached Exhibit B,
incorporated by this reference. The CNG Fueling Facilities shall not include
facilities or equipment installed and owned by the natural gas supplier to
deliver natural gas to the CNG Fueling Facilities.

 



 1 

 

 

b.       Except as provided elsewhere in this Agreement, Lessee shall pay 100%
of the material and labor costs to install the CNG Fueling Facilities, repair
and maintenance costs, and for any and all alterations or improvements to the
CNG Fueling Facilities and shall provide and pay for the instrumentation
measuring the quantity of CNG dispensed to customers.

 

c.       Lessee shall inspect the Premises at reasonable intervals and shall use
commercially reasonable efforts to maintain the CNG Fueling Facilities in good
operating condition; however, Lessor understands and agrees that the CNG Fueling
Facilities may be unavailable to customers or not operational during periods of
maintenance, repair, or utility interruption. Lessee does not warrant or
guarantee that the CNG Fueling Facilities shall always be operational or
uninterrupted.

 

d.       All equipment or other property attached to or otherwise brought onto
the Premises by Lessee, including, but not limited to the CNG Fueling
Facilities, shall not at any time be considered or deemed to be fixtures, and
shall, at all times, be considered Lessee’s personal property and may be removed
or replaced at any time by Lessee.

 

5.            Location, Access Rights, and Relocation.

 

a.       During the term of this Agreement, and during the period specified in
this Agreement following termination of this Agreement, Lessee may access the
portions of the Premises shown in Exhibit A, and for temporary periods, other
areas of Lessor’s property adjacent to the Premises, to install, test,
calibrate, maintain, operate, remove, and/or repair the CNG Fueling Facilities.
Lessee may access the Premises for the above purposes 24 hours a day, 7 days a
week, including but not limited to the dispenser, the compressor, and
surrounding areas.

 

b.       Lessor shall not build or construct, or allow to be built or
constructed, any facility, building, structure, landscaping, or improvement
within, over, or near the areas set forth in Exhibit A or Exhibit B that, in
Lessee’s sole reasonable discretion, interfere with Lessee’s rights of access,
installation, testing, maintenance, operation, removal, or repair. Lessor shall
not change, or allow to be changed, the grade of any area where underground fuel
lines or pipelines are installed without prior written approval of Lessee.
Lessor shall not install or modify landscaping involving trees, deep-rooted
plants, berms, or other similar features in any area where underground fuel
lines, pipelines, or other CNG Fueling Facilities owned by Lessee are installed
without written permission of Lessee. Lessor shall immediately remove any such
facility, building, structure, landscaping, or improvement and shall immediately
restore any areas in violation of this provision upon notification from Lessee
at Lessor’s sole expense. Should Lessor fail to remove or restore as required by
this paragraph, Lessee may suspend fueling operations in any affected area of
the Premises until the removal or restoration is completed.

 

c.       Any relocation of the CNG Fueling Facilities or any portion thereof
within the Premises necessitated, required, or requested by Lessor or Lessor’s
business operations shall be with the written approval of Lessee, which shall
not be unreasonably withheld or delayed, and at Lessor’s sole cost and expense.
The Parties shall amend and replace Exhibit B (and Exhibit A, if necessary) to
set forth the new location(s) of the CNG Fueling Facilities in the event of such
relocation.

 



 2 

 

 

6.            Inquiries, Monitoring.

 

a.       Inquiries. Lessor shall refer to Lessee any customers who make
inquiries of any kind in connection with Lessee’s service. Lessor shall not act
or hold itself out as acting in a representative capacity of Lessee.

 

b.       Monitoring. In the event Lessor is made aware of a malfunction of any
of the CNG Fueling Facilities, Lessor shall notify a Lessee representative
immediately by calling Lessee’s emergency response number, 800-920-1166.

 

7.            Term and Termination. The term of this Agreement shall commence on
the Effective Date, and shall continue for a period of ten years (Initial Term).
Following the Initial Term, this Agreement will continue from year to year
unless terminated upon 120 days written advance notice to the other Party.
During either the Initial Term or any time following the Initial Term, either
Party may terminate this Agreement for convenience at any time and for any
reason upon 120 days notice to the other Party.

 

a.       Upon termination of this Agreement for any reason, Lessee shall have 90
days to remove the CNG Fueling Station equipment and any other of its personal
property and restore the area where the CNG Fueling Facilities were installed to
its condition prior to the installation of the CNG Fueling Facilities, not
including the removal of permanent improvements, installed concrete, or
underground piping. Lessee shall leave the Premises clean, usable, and in good
repair, excepting normal wear and tear. If Lessor terminates this Agreement for
convenience, Lessor shall be responsible to reimburse Lessee for (i) the full
cost of removal of the CNG Fueling Facilities required to comply with this
paragraph, including the current book value of equipment or facilities that
cannot be reused once removed, and (ii) the full cost of natural gas to be
delivered after the effective termination date for which Lessee has contracted
in good faith prior to its receipt of Lessor’s notice of termination.

 

b.       Lessee reserves the right to terminate this Agreement without penalty
or further obligation to Lessor if, after using reasonable diligence to perform
its obligations under this Agreement, it is unable to obtain the necessary
approvals, licenses, permits, natural gas supplies and transportation services,
or utility service required to accomplish the Purpose.

 

8.            Taxes. Lessee shall pay, when due, personal property taxes
assessed against the CNG Fueling Facilities. Lessor shall pay when due, all real
property taxes and all other fees and assessments attributable to the Premises.

 

9.            Compliance With Authorities. Lessee shall comply with the laws,
statutes, regulations, and ordinances applicable to the installation, operation,
and maintenance of the CNG Fueling Facilities.

 

10.          Publicity. EVO Trillium, LLC may include Central Freight Lines’
name and logo as part of a customer list. Otherwise, neither Party shall use the
names, tradenames, trademarks, whether registered or not, of the other Party in
news releases, advertising, or other promotional releases, including customer
lists, without securing the prior written approval of the other Party.

 



 3 

 

 

11.          Default. A Party shall be in default of this Agreement if: (a) the
Party fails to pay any amount due within 30 days of the date due; (b) if a
receiver, liquidator, or trustee of the Party is appointed, if the Party is
adjudicated bankrupt or insolvent, or if the Party files for bankruptcy; or (c)
if the Party shall at any time be in default in the performance of any of the
terms or conditions of this Agreement and shall fail to remedy such default
within 30 days after receiving written notice thereof from the other Party. If
the default of a Party arises due to the failure to pay amounts due under this
Agreement, the non-defaulting Party may, in addition to any other remedies it
may have under this Agreement, at law or in equity, apply funds due to the
defaulting Party then in the possession of the non-defaulting Party and/or any
future amounts due to defaulting Party under this Agreement to any unpaid past
due amounts until all past due amounts have been paid in full. If the default of
a Party arises by reason of insolvency, appointment of a receiver, liquidator,
or trustee, or bankruptcy, the non-defaulting Party may, in addition to any
other remedies it may have under this Agreement, at law or in equity, at its
option, terminate this Agreement immediately.

 

If default arises for any other reason, the non-defaulting Party may terminate
this Agreement on ten days written notice to the defaulting Party without any
further liability whatsoever to the defaulting Party. In the event of
termination due to the default of Lessor, Lessor shall be responsible for all
costs of the removal of the CNG Fueling Facilities, including, but not limited
to, attorney fees.

 

12.          Contaminated Soil. If Lessee encounters any soil contamination
during the installation, maintenance, upgrade, or removal of the CNG Fueling
Facilities that requires remediation or poses a hazard to its employees or
contractors, and provided that such contamination is not attributable to the
activities of Lessee or its operation of the CNG Fueling Facilities, Lessee may
suspend the work until the contamination is fully remediated by Lessor, at the
sole cost of Lessor, regardless of the party who owns the property containing
the contaminated soil, and to Lessee’s satisfaction.

 

13.          Indemnification.

 

a.       To the fullest extent permitted by law, Lessee shall release,
indemnify, hold harmless, and defend Lessor, its parent company(s) and
affiliates at any tier, and their respective directors, officers, employees, and
agents (collectively Lessor Group), and require all of Lessee’s contractors at
any tier to release, indemnify, hold harmless, and defend the Lessor Group, from
and against any and all liabilities, losses, claims, demands, liens, fines, and
actions of any nature whatsoever, including but not limited to reasonable
attorney fees and defense costs (collectively Liabilities), for any injury,
death, property damage, or other losses, to the extent caused by the negligence
or willful misconduct of Lessee or Lessee’s contractors at any tier.

 

b.       To the fullest extent permitted by law, Lessor shall release,
indemnity, hold harmless, and defend Lessee, its parent company(s) and
affiliates at any tier, and their respective directors, officers, employees, and
agents (collectively Lessee Group), and require all of Lessor’s contractors at
any tier to release indemnify, hold harmless, and defend the Lessee Group, from
and against any and all Liabilities for any injury, death, property damage, or
other losses, to the extent caused by the negligence or willful misconduct of
Lessor or Lessor’s contractors at any tier.

 



 4 

 

 

c.       To the fullest extent permitted by law, Lessor shall also release,
indemnify, hold harmless, and defend the Lessee Group from and against any and
all Liabilities (including, but not limited to, injury to, destruction of, or
loss of use of natural resources, or any violation of any federal or state law,
regulation, or municipal ordinance) arising out of, related to, or in connection
with the discovery and/or presence of soil contamination or hazardous materials
as defined in applicable state and/or federal regulation not solely attributable
to the installation or maintenance of the CNG Fueling Facilities or the presence
of Lessee on the Premises under this Agreement, except to the extent caused by
the negligence of willful misconduct of the Lessee Group.

 

14.          Insurance. Without limiting the indemnity obligations of each Party
under this Agreement, during the term of this Agreement, without interruption,
the Parties agree that each shall maintain insurance to support its indemnity
obligations under this Agreement and/or accept the liabilities and risk of loss
in whole or in part through a program of self-insurance.

 

15.          Mutual Promises Against Lien. Lessor agrees and covenants that as
of the Effective Date, there are no liens or encumbrances on the Premises that
otherwise preclude Lessee from the installation, operation, and maintenance of
the CNG Fueling Facilities. Neither Party shall, during the term of the
Agreement, permit any lien or encumbrance to be attached to or upon any part of
the Premises subject to this Agreement by reason of any act or omission, and
each Party agrees to save and hold harmless the other Party from or against any
such lien or encumbrance or claim of lien or encumbrance.

 

16.          Sale of Premises; Condemnation.

 

a.       In the event Lessor, or any successor owner of the Premises, shall
sell, transfer, or otherwise convey the Premises, and the purchaser assumes in
writing the obligations of Lessor under this Agreement, all liabilities and
obligations on the part of Lessor, or such successor owner, under this Agreement
accruing after such sale shall terminate, and thereupon all such liabilities and
obligations from and after the sale shall be binding upon the new owner, and
Lessor shall be released from all such obligations (but not any liabilities or
obligations that accrued prior to such sale). Lessee agrees to attorn to such
new owner, provided such new owner agrees in writing to assume all of the
obligations of Lessor under this Agreement from and after the effective date of
such sale, transfer, or conveyance.

 

b.       Notwithstanding any provision of this Agreement to the contrary, if
during the Initial Term of this Agreement Lessor sells, transfers, or conveys
the Premises, and Lessee is involuntarily required because of such sale,
transfer, or conveyance to remove the CNG Fueling Facilities, Lessor shall be
liable for and agrees to reimburse Lessee the full cost of removal of the CNG
Fueling Facilities as if this Agreement was terminated for convenience under
paragraph 7. This provision shall survive any termination of this Agreement
arising from the sale, transfer, or conveyance of the Premises.

 



 5 

 

 

c.       If any legally, constituted authority condemns the Premises or such
part thereof which shall make the Premises unsuitable for the Purpose, this
Agreement shall cease when the public authority takes possession, and Lessor and
Lessee shall account for all fees due as of that date. Such termination shall be
without prejudice to the rights of either Party to recover compensation from the
condemning authority for any loss or damage caused by the condemnation. Neither
Party shall have any rights in or to any award made to the other by the
condemning authority.

 

17.          Memorandum of Lease. Upon execution of this Agreement, Lessee shall
record a memorandum of lease with the County Recorder in Tarrant County, Texas.
The notice of lease shall be in the form attached as Exhibit C, incorporated by
this reference.

 

18.          Force Majeure. Except for payment of amounts due under this
Agreement, neither Party shall be responsible for delays caused by force majeure
if the affected. Party provides the other Party notice and reasonably detailed
information concerning an event of force majeure within 72 hours of its
occurrence. No event of force majeure shall relieve the affected Party of its
duty to use due diligence to resolve the effect of the force majeure as soon as
commercially possible. An extension of time for completion shall be the sole
remedy for such delay. As used in this paragraph, the term force majeure shall
mean acts of God or public enemy; terrorism; declaration of war causing a
shortage of materials; adverse weather conditions not reasonably anticipated;
landslides, lightning, earthquakes, fires, and floods; delays in obtaining
necessary authorization, licenses, or permits; strikes, lockouts, or other
industrial disturbances; or other events which are beyond the reasonable control
of the affected Party and which by the exercise of due diligence the affected
Party shall not have been able to avoid or overcome. Notwithstanding the
foregoing, the Party not claiming force majeure reserves the right to terminate
this Agreement without penalty if the other Party’s period of non-performance
exceeds 30 days from receipt of notice of the force majeure event.

 

19.          Notices. All notices concerning this Agreement, other than the
day-to-day communications between the Parties, shall be in writing and shall be
sent to the relevant address set forth below. The Parties may designate other
addressees or addresses by notice to the other Party. A notice shall be deemed
effective (a) when given by hand delivery; (b) three days after deposit into the
U.S. mail, postage prepaid; or (c) one business day after deposit with
commercial overnight delivery service, charges prepaid.

 



  ___________________________



EVO Trillium, LLC

 

Attn:_______________________

Attn: Damon Cuzick

  ___________________________



9899 W. Roosevelt Street

  ___________________________ Tolleson, AZ 85353

 



 6 

 

 

20.          Assignment. Lessor and Lessee shall have the right to assign this
Agreement upon the prior written consent of the other Party, which consent shall
not be unreasonably withheld. Notwithstanding the foregoing, each Party shall
have the absolute right, without requiring the consent of the other Party, to
assign this Agreement to its affiliates, holding companies or subsidiaries, and
shall notify the other Party in writing of any such assignment. This Agreement
shall be binding upon and inure to the benefit of the Parties’ permitted
successors and assigns.

 

21.          Applicable Law. The Parties shall conduct business in a lawful
manner and in compliance with all applicable federal, state, and local laws,
rules, regulations and orders. This Agreement shall be governed by and construed
in accordance with the laws of Texas, excluding any choice of law provisions
that would otherwise require application of laws of any other jurisdiction. In
the event it becomes necessary for either Party to enforce its rights under this
Agreement, then with or without litigation, the prevailing Party shall be
entitled to recover all reasonable expenses, including attorney fees and costs,
arising out of the enforcement of its rights.

 

22.          Waiver. No waiver of any breach of the terms and conditions of this
Agreement to be performed by either Party shall be construed to be a waiver of
any succeeding breach.

 

23.          Severance of Provisions. If any portion of this Agreement shall
become illegal, null or void for any reason, or shall be held by any court of
competent jurisdiction to be so, the remaining portions of this Agreement shall
remain in full force and effect.

 

24.          Entire Agreement. This document contains the entire agreement
between the Parties. There are no covenants, representations, or warranties,
express or implied, unless expressly set forth in this Agreement. This Agreement
replaces and supersedes any prior Agreements between the Parties with respect to
its subject matter. This Agreement is binding upon the successors and assigns of
the Parties and may not be amended except in writing signed by the Parties.

 

25.          Authority. Each person signing of this Agreement on behalf of a
Party certifies the signer’s authority to bind that Party.

 



 7 

 



 

The Parties have executed this Agreement effective as of the date first written
above.

 

Central Freight Lines   EVO Trillium, LLC           By: /s/ Donald A. Orr   By:
/s/ Danny Cuzick Name:

Donald A. Orr

    Danny Cuzick Title:

President, CEO

    Chief Executive Officer

 



 8 

 

 

EXHIBIT A

Premises Legal Description

 

This Exhibit A is part of and subject to the Lease and Agreement by and between
Central Freight Lines and EVO Trillium, LLC dated December 20, 2013, for a lease
of space to provide CNG as a vehicular fuel at approximately 5200 East Loop 820
South, Fort Worth, Texas 76119 (Agreement). Capitalized terms used but not
defined in this Exhibit A shall have the meaning assigned them in the Agreement.

 

The Parties agree that the Premises leased from Lessor to Lessee under the terms
and conditions of the Agreements described by the legal description below.

 

LEGAL DESCRIPTION AND DIAGRAMS WILL FOLLOW WITHIN 30 DAYS OF THE SIGNING OF THIS
DOCUMENT

 

The diagram on the following page illustrates the location of the Premises.

 



 9 

 



 

[INSERT IMAGE HERE]

 



 10 

 



 

EXHIBIT B

 

Preliminary Site Plan

 

This Exhibit B is part of and subject to the Lease and Agreement by and between
Central Freight Lines, and EVO Trillium, LLC dated December 20, 2013, for a
lease of space to provide CNG as a vehicular fuel at approximately 5200 East
Loop 820 South, Fort Worth, Texas 76119(Agreement). Capitalized terms used but
not defined in this Exhibit B shall have the meaning assigned them in the
Agreement.

 

The diagram on the next page(s) indicate(s), as of the Effective Date, the
planned location of the lines, facilities, and equipment to be installed and
maintained by Lessee under the terms and conditions of the Agreement. The
locations shown are approximate and are subject to change.

 

DIAGRAMS WILL FOLLOW WITHIN 30 DAYS OF THE SIGNING OF THIS DOCUMENT

 



 11 

 



 

[INSERT SITE DIAGRAM DETAIL HERE]

 

 

 

12



 

 